       Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES FOR THE MASON TENDERS
DISTRICT COUNCIL WELFARE FUND, PENSION
FUND, ANNUITY FUND, AND TRAINING
PROGRAM FUND,
                           and
ANNA GUTSIN, in her fiduciary capacity as
Director, and ROBERT BONANZA, as Business                  20 Civ. 2642 (KPF)
Manager of the Mason Tenders District Council of
Greater New York,                                        OPINION AND ORDER

                           Petitioners,

                          -v.-

TRI-STATE CONSTRUCTION & MASONRY INC.,

                           Respondent.

KATHERINE POLK FAILLA, District Judge:

      Petitioners Trustees for the Mason Tenders District Council Welfare

Fund, Pension Fund, Annuity Fund, and Training Program Fund (collectively,

the “Funds”), and Robert Bonanza, as Business Manager of the Mason Tenders

District Council of Greater New York (the “Union,” and together with the

Funds, “Petitioners”), have filed this motion for summary judgment on their

petition to confirm a March 30, 2019 arbitral award (the “Award”), issued by

arbitrator Joseph A. Harris, Ph.D. (the “Arbitrator”) in favor of Petitioners.

Respondent Tri-State Construction & Masonry, Inc. (“TSM”) has not opposed

the petition or the summary judgment motion, nor has it otherwise appeared in

this action. For the reasons set forth in the remainder of this Opinion,

Petitioners’ motion is granted in full.
         Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 2 of 11




                                        BACKGROUND 1

        The Funds are employee benefit plans, established and maintained

pursuant to certain trust agreements, that are jointly administered by a board

of trustees made up of union and employer representatives. (Pet. 56.1 ¶ 1).

The purpose of the Funds, among other things, is to provide fringe benefits to

eligible employees on whose behalf employers contribute to the Funds

pursuant to collective bargaining agreements between employers in the

building and construction industry and the union. (Id.).

        The Union is a labor organization, which represents employers in an

industry affecting commerce as defined in Section 501 of the Taft-Hartley Act,

29 U.S.C. § 142, and Section 3(4) of ERISA, 29 U.S.C. § 1002(4). (Pet. 56.1

¶ 3). Robert Bonanza is the Business Manager of the Union; he brings this

action for dues and contributions in his representative capacity pursuant to

Section 12 of the General Associations Law of the State of New York. (Id. at

¶ 4).

        TSM is a masonry contractor located in Brooklyn, New York. (Pet. 56.1

¶ 5). TSM is bound to the terms and conditions of the New York City School

Construction Authority’s (“SCA”) Project Labor Agreement Covering Specified

Construction Work Under the Capital Improvement Program for Fiscal Years

2009-2014 and 2014-2019 (the “PLA”) with the Building and Construction

Trades Council of Greater New York, of which the Union is a member. (Id.). In


1       The facts in this Opinion are drawn from the petition (“Petition” or “Pet.” (Dkt. #1)); the
        declaration of Haluk Savci (“Savci Decl.” (Dkt. #11)); the Award (Dkt. #11-1), and the
        Petitioners’ Rule 56.1 Statement (“Pet. 56.1” (Dkt. #13)).

                                                 2
       Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 3 of 11




addition to establishing the terms and conditions of employment for all

employees performing covered work, the PLA requires signatory employers to

pay timely benefit contributions on behalf of all covered workers to certain

benefit funds. (Pet. 56.1 ¶ 7). Mohammad Shabir, TSM’s President, executed

an affidavit on April 19, 2013, binding TSM to the terms of the PLR with

respect to the Union work at issue here. (Id. at ¶ 5).

      This action arose after the Funds’ discovery that TSM had failed to pay

all requisite benefit contributions on behalf of its covered employees for the

work period spanning September 1, 2013, to December 31, 2016. (Pet. 56.1

¶ 15). On March 1, 2019, the Funds served TSM with a Notice of Arbitration,

copying the Arbitrator. (Id. at ¶ 13). The same day, the Arbitrator forwarded a

notice scheduling the matter for hearing on March 25, 2019, to all parties.

(Id.). The Arbitrator convened the hearing on March 25, 2019. (Id. at ¶ 14).

No representative for Respondent appeared. (Id.). After finding that

Respondent had sufficient notice of the hearing, the Arbitrator proceeded with

the hearing as a default. (Id.).

      The Funds submitted evidence in support of their claim that TSM had

failed to pay required benefit contributions and other monies for its workers.

(Pet. 56.1 ¶ 15). The evidence included a copy of the auditor’s report completed

following a books and records examination of TSM covering the period

September 1, 2013, through December 31, 2016, and an accompanying

deficiency report that calculated that TSM had failed to pay $73,826.38 in

contributions, $6,007.28 in dues and PAC contributions, $20,439.22 in

                                        3
          Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 4 of 11




interest, and $19,687.04 in imputed audit costs. (Id.). The Funds also

submitted testimony through their delinquency manager that TSM owed

interest on late contributions made to the Funds for the period March 1, 2014,

through December 31, 2014, totaling $3,004.98. (Id.).

         The Arbitrator issued the Award on March 30, 2020, finding, based on

the evidentiary record at the hearing, that TSM had failed to make the requisite

payments to the Funds. (Pet. 56.1 ¶ 16). He ordered TSM to pay the Funds a

total amount of $166,443.34, comprising the amounts detailed above as well as

liquidated damages of $40,878.44, legal costs of $500.00, and arbitration fees

of $2,100.00. (Id.). No payments have been received against the Award. (Id. at

¶ 17).

                                   DISCUSSION

A.       Applicable Law

         1.   Standard of Review for Labor Arbitration Awards

         Section 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C.

§ 185, rather than the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, provides

that federal district courts have jurisdiction over violations of labor contracts.

See Nat’l Football League Mgmt. Council v. Nat’l Football League Players Ass’n,

820 F.3d 527, 536, 545 n.13 (2d Cir. 2016). Actions to confirm and vacate

arbitration awards fall within that statute. See, e.g., Kallen v. Dist. 1199, Nat’l

Union of Hosp. & Health Care Emps., 574 F.2d 723, 725 (2d Cir. 1978); Local

802, Associated Musicians of Greater New York v. Parker Meridien Hotel, 145

F.3d 85, 88 (2d Cir. 1998). At the same time, federal courts enforcing labor


                                         4
       Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 5 of 11




arbitration awards look to the FAA “to guide the development of rules of federal

common law to govern [] disputes [regarding labor contracts] pursuant to the

authority to develop such rules granted under 29 U.S.C. § 185.” Supreme Oil

Co. v. Abondolo, 568 F. Supp. 2d 401, 405 n.2 (S.D.N.Y. 2008); see United

Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 40 n.9 (1987) (“The

[Federal] Arbitration Act does not apply to ‘contracts of employment of ...

workers engaged in foreign or interstate commerce,’ 9 U.S.C. § 1, but the

federal courts have often looked to the Act for guidance in labor arbitration

cases, especially in the wake of the holding that § 301 of the [LMRA] …,

empowers the federal courts to fashion rules of federal common law to govern

suits for violation[s] of contracts between an employer and a labor organization

under the federal labor laws.” (internal quotation marks and alterations

omitted)).

      The Second Circuit has “repeatedly recognized the strong deference

appropriately due arbitral awards and the arbitral process, and has limited its

review of arbitration awards in obeisance to that process.” Porzig v. Dresdner,

Kleinwort, Benson, N. Am. LLC, 497 F.3d 133, 138 (2d Cir. 2007). “Further,

‘the federal policy in favor of enforcing arbitration awards is particularly strong

with respect to arbitration of labor disputes.’” Supreme Oil Co., 568 F. Supp.

2d at 406 (quoting N.Y. Hotel & Motel Trades Council AFL-CIO v. Hotel St.

George, 988 F. Supp. 770, 774 (S.D.N.Y. 1997)). “Judicial review of a labor-

arbitration decision pursuant to [a collective bargaining] agreement is very

limited.” Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509

                                         5
       Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 6 of 11




(2001). “[I]f an ‘arbitrator is even arguably construing or applying the contract

and acting within the scope of his authority,’ the fact that ‘a court is convinced

he committed serious error does not suffice to overturn his decision.’” Id.

(quoting E. Associated Coal Corp. v. United Mine Workers of Am., Dist. 17, 531

U.S. 57, 62 (2000)); see also Wackenhut Corp. v. Amalgamated Local 515, 126

F.3d 29, 31-32 (2d Cir. 1997) (“[A]n arbitration award must be upheld when

the arbitrator ‘offer[s] even a barely colorable justification for the outcome

reached.’” (second alteration in original) (quoting Matter of Andros Compania

Maritima, S.A. (Marc Rich & Co., A.G.), 579 F.2d 691, 704 (2d Cir. 1978)); see

generally D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006).

      However, “great deference … is not the equivalent of a grant of limitless

power.” Leed Architectural Prods., Inc. v. United Steelworkers of Am., Local

6674, 916 F.2d 63, 65 (2d Cir. 1990). “An arbitrator’s authority to settle

disputes under a collective bargaining agreement is contractual in nature, and

is limited to the powers that the agreement confers.” Id.; accord Local 1199,

Drug, Hosp. & Health Care Emps. Union, RWDSU, AFL-CIO v. Brooks Drug Co.,

956 F.2d 22, 25 (2d Cir. 1992) (“The scope of authority of arbitrators generally

depends on the intention of the parties to an arbitration, and is determined by

the agreement or submission.” (internal quotation marks and alterations

omitted)). “This rule applies not only to the arbitrator’s substantive findings,

but also to his choice of remedies[:] He may not impose a remedy which directly

contradicts the express language of the collective bargaining agreement.” Leed

Architectural Prods., 916 F.2d at 65 (internal quotation marks omitted).

                                         6
       Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 7 of 11




“[W]hen the arbitrator strays from interpretation and application of the

agreement and effectively dispenses his own brand of industrial justice … his

decision may be unenforceable.” Major League Baseball, 532 U.S. at 509

(internal quotation marks and alterations omitted).

      “Since the arbitrator is not free merely to dispense his own brand of

industrial justice … [t]he principal question for the reviewing court is whether

the arbitrator’s award draws its essence from the collective bargaining

agreement.” Saint Mary Home, Inc. v. Serv. Emps. Int’l Union, Dist. 1199, 116

F.3d 41, 44 (2d Cir. 1997) (internal quotation marks and alteration omitted);

accord United Steelworkers of Am. v. Enter. Wheel & Car Corp., 363 U.S. 593,

597 (1960) (“[A]n arbitrator is confined to interpretation and application of the

collective bargaining agreement; he does not sit to dispense his own brand of

industrial justice.”). An arbitrator’s “award is legitimate only so long as it

draws it essence from the collective bargaining agreement.” United

Steelworkers, 363 U.S. at 597. “When the arbitrator’s words manifest an

infidelity to this obligation, courts have no choice but to refuse enforcement of

the award.” Id.; see also 187 Concourse Assocs. v. Fishman, 399 F.3d 524, 527

(2d Cir. 2005) (concluding that a court may vacate an award when “the

arbitrator exceeds his powers” by acting beyond the scope of authority under

the agreement or submission).

      2.     Standard of Review for Motions for Summary Judgment

      District courts treat an application to confirm or vacate an arbitral award

as akin to a motion for summary judgment. City of New York v. Mickalis Pawn


                                         7
       Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 8 of 11




Shop, LLC, 645 F.3d 114, 136 (2d Cir. 2011). A “court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). To discharge this burden, a summary-judgment movant

“bears the initial responsibility of ... demonstrat[ing] the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A

‘material’ fact is one capable of influencing the case’s outcome under governing

substantive law, and a ‘genuine’ dispute is one as to which the evidence would

permit a reasonable juror to find for the party opposing the motion.” Figueroa

v. Mazza, 825 F.3d 89, 98 (2d Cir. 2016) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)). If a movant makes this showing, the non-

movant “must ‘set forth specific facts demonstrating that there is a genuine

issue for trial,’ and cannot ‘merely rest on the allegations or denials’ contained

in the pleadings.” Trs. for the Mason Tenders Dist. Council Welfare Fund,

Pension Fund, Annuity Fund, and Training Program Fund and Bonanza v. YES

Restoration, No. 14 Civ. 8536 (KPF), 2015 WL 3822764, at *3 (S.D.N.Y.

June 19, 2015) (quoting Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)).

      “A court reviewing a motion for summary judgment must ‘construe the

facts in the light most favorable to the non-moving party and must resolve all

ambiguities and draw all reasonable inferences against the movant.’” Beyer v.

Cty. of Nassau, 524 F.3d 160, 163 (2d Cir. 2008) (quoting Dallas Aerospace,

Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003)).




                                         8
       Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 9 of 11




B.    Analysis

         1.      The Grounds for the Arbitration Award Are Clear

      The Arbitrator’s Award was well-supported by the record. The Funds

submitted ample evidence in support of their claim against TSM, including the

auditors’ report detailing the delinquency owed by TSM, which detailed hours

worked by employees covered by the PLA for which corresponding and required

benefit contributions had not been remitted to the Funds on their behalf.

(Award 2). The Funds also submitted the auditors’ deficiency report listing

unpaid fringe benefits in the amount of $73,826.36, unpaid dues and PAC

contributions of $6,007.28, current interest of $20,439.22, and audit costs of

$19,687.04, for a total of $119,959.92. (Id.). The Arbitrator’s findings surpass

the degree of reasoning that courts require to confirm an arbitration award.

See D.H. Blair & Co., 462 F.3d at 110; cf. Tube City IMS, LLC v. Anza Capital

Partners, LLC, 25 F. Supp. 3d 486, 491 (S.D.N.Y. 2014) (confirming arbitration

award for return of overpaid invoices).

      Further, the applicable collective bargaining agreement — in this case,

the PLA — permits the Union to elect to pursue arbitration in matters involving

employers’ alleged failure to make requisite payments to the Funds. (See Savci

Decl., Ex. 2). After noticing TSM of the arbitration, the Funds properly

submitted the matter to arbitration. (See Award 1-2). 2 There are no grounds

for setting aside the Award. See Major League Baseball Players Ass’n, 532 U.S.



2     The Arbitrator also noticed all parties of the fact that he would hold a hearing. (See
      Savci Decl. Ex. 1).

                                              9
       Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 10 of 11




at 509; cf. D.H. Blair & Co., 462 F.3d at 110 (“[T]he court ‘must grant’

the award ’unless the award is vacated, modified, or corrected.’” (quoting 9

U.S.C. § 9)); see also Glob. Gold Min. LLC v. Caldera Res., Inc., 941 F. Supp. 2d

374, 380 (S.D.N.Y. 2013) (“Neither party challenges that arbitration was the

appropriate forum for resolving this dispute.”).

         2.     Petitioners Are Entitled to Confirmation of the Total
                Amount of the Arbitrator’s Award

      Based on this evidence, the Arbitrator issued his award ordering TSM to

pay the Funds: (i) delinquent contributions for fringes of $73,826.38; (ii) dues

and PAC contributions of $6,007.28; (iii) current interest of $20,439.22;

(iv) audit costs of $19,687.04; (v) ERISA penalty of double the interest owed of

$40,878.44; (vi) interest on late payments of $3,004.98; (vii) attorneys’ fees of

$500; and (viii) arbitrator fees of $2,100. (See Award 2-3). The Arbitrator

provided more than a “colorable justification” for the award of $166,443.34.

D.H. Blair & Co., 462 F.3d at 110 (quoting Landy Michaels Realty Corp. v. Local

32B-32J, Serv. Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992)); see also

N.Y.C. Dist. Council of Carpenters v. WJL Equities Corp., No. 15 Civ. 4560 (KPF),

2015 WL 7571835, at *4 (S.D.N.Y. Nov. 24, 2015) (confirming arbitration award

where “findings [were] in line with the written agreement, and [party

challenging confirmation] provided no evidence that would draw them into

question”).




                                        10
         Case 1:20-cv-02642-KPF Document 14 Filed 08/03/20 Page 11 of 11




                                   CONCLUSION

     For the reasons explained above, the Petition and the correlative

summary judgment motion are GRANTED in Petitioners’ favor. Petitioners are

ORDERED to submit a proposed final judgment on or before August 14, 2020.

     SO ORDERED.

Dated:        August 3, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       11
